Citation Nr: 1134694	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  05-32 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by painful joints, claimed as rheumatoid arthritis.  

2.  Entitlement to service connection for a psychiatric disability, to include as caused or aggravated by a joint disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 11, 1961 to July 6, 1963, and from July 22, 1963 to September 1, 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2005 and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, and Montgomery Alabama, respectively, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file is currently at the Montgomery RO.

In consideration of a recent Court decision, the Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In June 2011, the Veteran appeared and testified at a Travel Board hearing at the Montgomery RO.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.






REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of service connection for a disability of the joints and for a psychiatric disability.  

In regards to the Veteran's claim of entitlement to rheumatoid arthritis, the Board notes that he has been treated for many years for painful joints and arthritis-related problems.  There is some question as to whether the Veteran has seronegative spondyloarthropathy versus reactive arthritis, and he has been noted to have migratory polyarthropathy.  

In service, there is one notation when the Veteran's sought treatment for complaints of joint pain, and the treating personnel indicated that it was possibly arthritis.  No further work-up was noted, nor did the Veteran have a diagnosis of arthritis upon discharge from the military.  STRs also reflect a notation that the Veteran was treated for arthritis as a child, but it had resolved.  

In November 2004, the Veteran was afforded a VA joints examination.  The examiner doubted that the Veteran had rheumatoid arthritis-despite the treatment records reflecting it, and noted that he probably had reactive arthritis.  The examiner then provided a confusing and contradictory opinion at first stating it was at least as likely as not that the Veteran's joint complaints were related to his military service, then saying the diagnosis was "not based on the medical record and the data that has been collected [...] since that time."  It important to note here that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board finds the November 2004 VA examination to be inadequate, the Veteran should be afforded a new VA examination regarding his claimed rheumatoid arthritis.

The Board now turns to the issue of entitlement to service connection for a psychiatric disability.  By way of background, the Veteran was discharged from his second period of service due to chronic and severe emotionally unstable personality disorder that existed prior to service.  In the Report of Board of Medical Survey, it was noted that the Veteran was thought to have schizophrenia and emotional instability with suicidal tendencies due to cerebral damage from polio at age 4.  His diagnosis of emotionally unstable personality disorder was noted to include symptoms such as anxiety.  The Board of Medical Survey opined that the Veteran had no disability as a result from any incident or service, nor was it aggravated by service.  

The Veteran has also contended that he as posttraumatic stress disorder (PTSD) due to incidents related to service.  These claimed stressors were submitted to the Board and related development has been performed.  

The Board notes that the Veteran's service treatment records (STRs) from his first period of service are unavailable, but his enlistment physical for his second period of service note no preexisting psychiatric disability.  

The Veteran has also received VA psychiatric treatment and includes diagnoses of 
PTSD, ADHD, depression, and personality disorder.  In October 2010, the Veteran was afforded a VA examination regarding his PTSD, but he has not, however, been afforded a VA examination in connection with his claim of service connection for a psychiatric disability other than PTSD.  Additionally, and as evidenced by a December 2005 letter from the Veteran's treating physician, he has indicated that his psychiatric disability is caused or aggravated by his disability of the joints.  

It is important to note that service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Effective October 10, 2006, the regulations also provide for the award of secondary service connection based on aggravation of a nonservice-connected disability by a service-connected disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).

Thus, the Board finds that the Veteran should be afforded a VA psychiatric examination to address whether he has a current psychiatric disability that was caused or worsened by his period of service, or a service-connected disability.

Finally, in an April 2005 VA treatment note, the Veteran reported being in receipt of Social Security Disability benefits.  It appears, however, that these records have not been requested for the Social Security Administration.  When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, as here, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding psychiatric treatment records have been obtained and associated with the claims file-namely, the records located at the Shoals Area Clinic in Sheffield, Alabama.  

2.  Contact the Social Security Administration (SSA) and request a copy of all materials, to include medical records, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any disability of the joints that may be present.  The claims file must be provided for review.  The examiner is asked to provide the appropriate diagnoses related to the Veteran's symptoms.  The examiner is asked to review all pertinent records associated with the claims file, particularly the Veteran's service treatment records, and offer comments, clarification, and an opinion as to the following questions:

(i) Does the evidence of record clearly and unmistakably show that the Veteran had a joint disability that existed prior to his entry to service?  Please explain what evidence supports you conclusion.

(a) If a disability of the joints did exist prior to entry to service, did it increase in severity during service?

(b) If the disability of the joints increased in severity during service, did the increase in severity represent a chronic worsening of the disorder or was the increase in severity the natural progression of the disorder?

(ii) If the examiner determines that a disability of the joints did not exist prior to service, is any currently diagnosed disorder of the joints causally or etiologically related to the symptomatology shown in service treatment records?

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability that may be present.  The claims file must be provided for review.  The examiner is asked to provide the appropriate diagnoses related to the Veteran's symptoms.  The examiner is asked to review all pertinent records associated with the claims file, particularly the Veteran's service treatment records, and offer comments, clarification, and an opinion as to the following questions:

(i) Does the evidence of record clearly and unmistakably show that the Veteran had a psychiatric disability that existed prior to his entry to service?  Please explain what evidence supports you conclusion.

(a) If a psychiatric disability did exist prior to entry to service, did it increase in severity during service?

(b) If the psychiatric disability increased in severity during service, did the increase in severity represent a chronic worsening of the disorder or was the increase in severity the natural progression of the disorder?

(ii) If the examiner determines that a psychiatric disability did not exist prior to service, is any currently diagnosed psychiatric disability causally or etiologically related to the symptomatology shown in service treatment records or caused or aggravated by a service-connected disability?

5.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary and procedural development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


